Exhibit 10.4

 

LOGO [g361130g0411025156118.jpg]

 

To:    Booz Allen Hamilton Inc.    575 Herndon Parkway    Herndon    Virginia
20170    United States Attn:    Ryan R Ross Telephone:    571 346 4918 From:   
Bank of America, N.A. Department:    Swaps Operations Telephone:    (+1) 980 683
2797 Fax:    (+1) 866 255 1444

This Confirmation supersedes and replaces any and all Confirmations previously
sent to you in respect of this Transaction.

 

Date:    10th April 2017 Our Reference No:    922497649 Internal Tracking No:   
22497649 Admin No:    17BN134216 USI:    1030282338VM22497649

Dear Sir/Madam,

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between

Booz Allen Hamilton Inc. and Bank of America, N.A. (each a “party” and together
“the parties”) on the Trade Date

specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA

Master Agreement specified below (the “Agreement”).

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and

Derivatives Association, Inc., (the “Definitions”) are incorporated into this
Confirmation. In the event of any

inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 17th

December 2014, as amended and supplemented from time to time, between the
parties. All provisions contained in

the Agreement govern this Confirmation except as expressly modified below.

In this Confirmation “Party A” means Bank of America, N.A. and “Party B” means
Booz Allen Hamilton Inc.

 

1



--------------------------------------------------------------------------------

General Terms:    

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

  Notional Amount:    USD 100,000,000.00   Trade Date:    6th April 2017  
Effective Date:    30th April 2018   Termination Date:   

30th June 2021, subject to adjustment in accordance with the

Modified Following Business Day Convention

Fixed Amounts:

 

  Fixed Rate Payer:    Party B   Fixed Rate Payer      Payment Dates:    The
last calendar day of each Month, commencing on the last calendar day of May 2018
and ending on the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention   Fixed Rate:    1.99800 per cent  
Fixed Rate Day      Count Fraction:    Actual/360

Floating Amounts:

 

  Floating Rate Payer:    Party A   Floating Rate Payer      Payment Dates:   
The last calendar day of each Month, commencing on the last calendar day of May
2018 and ending on the Termination Date, subject to adjustment in accordance
with the Modified Following Business Day Convention

 

2



--------------------------------------------------------------------------------

  Floating Rate for initial      Calculation Period:    to be determined

 

Floating Rate Option:    USD-LIBOR-BBA provided that the words “on the day that
is two London Banking Days preceding that Reset Date” in the third line of
Section 7.1(ab)(xxii) of the Definitions shall be deleted and replaced with the
words “on the day that is two London and New York Banking Days preceding that
Reset Date”.    If “USD-LIBOR-Reference Banks” is applicable as the Floating
Rate Option, the words “on the day that is two London Banking Days preceding
that Reset Date” in the third line of Section 7.1(ab)(xxv) of the Definitions
shall be deleted and replaced with the words “on the day that is two London and
New York Banking Days preceding that Reset Date”., subject to a Floor Rate of
0.00000 per cent Designated Maturity:    1 Month Spread:    None Floating Rate
Day    Count Fraction:    Actual/360 Reset Dates:    First day of each
Calculation Period. Business Days:    London and New York Calculation Agent:   
As stated in the Agreement

Recording of Conversations:

Each party to this Transaction acknowledges and agrees to the recording of
conversations between trading and marketing personnel of the parties to this
Transaction whether by one or other or both of the parties or their agents.

Account Details:

As advised under separate cover with reference to this Confirmation, each party
shall provide appropriate payment instructions to the other party in writing and
such instructions shall be deemed to be incorporated into this Confirmation.

 

3



--------------------------------------------------------------------------------

Offices:

 

The Office of Party A for this    Transaction is:    Charlotte - NC, United
States    Please send reset notices to fax no. (+1) 866 218 8487 The Office of
Party B for this    Transaction is:    Parsippany - NJ, United States

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by returning via telecopier an executed copy of this
Confirmation in its entirety to the attention of Global FX and Derivative
Operations (fax no.(+1) 866 255 1444).

 

   Accepted and confirmed as of the date first written: Bank of America, N.A.   
Booz Allen Hamilton Inc.

 

/s/ Lisa Palmieri

Lisa Palmieri Director

 

Authorised Signatory     By:  

/s/ Brian Hockenberry

    Name: Brian Hockenberry     Title: Assistant Treasurer

 

Our Reference Number:    922497649 Internal Tracking No:    22497649    Amended

 

4